
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.17


ADOLPH COORS COMPANY

DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

        As Amended and Restated Effective January 1, 2002

--------------------------------------------------------------------------------

ADOLPH COORS COMPANY
DEFERRED COMPENSATION PLAN

RECITALS:

        Adolph Coors Company, a Colorado corporation (the "Company"), previously
established the Adolph Coors Company Deferred Compensation Plan (the "Plan"),
effective as of February 1, 1998. The Plan was amended and restated in its
entirety, effective as of February 16, 2001, and is hereby further amended and
restated in its entirety, effective as of January 1, 2002. The Plan is intended
to provide a mechanism whereby certain of the highly compensated and select
management employees of the Company and those affiliates that adopt the Plan may
defer compensation and have such amounts, together with credited earnings, if
applicable, paid out upon the participant's retirement, death, disability or
other termination of service with the Company or affiliate and upon certain
other specified events. The Company intends that the Plan shall not be treated
as a "funded" plan for purposes of either the Internal Revenue Code of 1986, as
amended (the "Code") or the Employee Retirement Income Security Act of 1974, as
amended ("ERISA").

ARTICLE I
Definitions

        Defined terms used in this Plan shall have the meanings set forth below:

        1.1  "Affiliated Entity" means any corporation or other entity,
including but not limited to partnerships and joint ventures, affiliated with
Adolph Coors Company, directly or indirectly through ownership, control or
otherwise, as determined by the Committee.

        1.2  "Base Salary" means the actual amount of base remuneration payable
to an employee by the Company from time to time before reduction for
contributions to plans covered by sections 401(k) and 125 of the Code.

        1.3  "Beneficiary" means the person or persons, trust or other entity
designated by a Participant, pursuant to Section 5.7, to receive any amounts
distributable under the Plan at the time of the Participant's death.

        1.4  "Change in Control" means such time as:

(a)a Person other than Existing Shareholders or a Person controlled by Existing
Shareholders becomes the ultimate Beneficial Owner of more than 20% of the total
voting power of the Voting Stock of the Company and such ownership represents a
greater percentage of the total voting power of the Voting Stock of the Company
than is Beneficially Owned by Existing Shareholders on such date; except the
following acquisitions are not a Change in Control: (i) an acquisition of Voting
Stock by the Company or one of its wholly-owned subsidiaries or (ii) an
acquisition of Voting Stock that meets the conditions in clauses (i), (ii) and
(iii) of Section 1.4(b) below or (iii) an acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, or by any
corporation controlled by the Company;

(b)the Company consolidates with, or merges with or into, another Person or the
Company or a subsidiary of the Company sells, assigns, conveys, transfers,
leases or otherwise disposes of all or substantially all of its assets to any
Person in a transaction that would require approval of the Company's
shareholders under Section 7-112-101 and Section 7-112-102 of the Colorado
Business Corporation Act (except a transfer to an entity wholly-owned by the
Company or one of its wholly-owned subsidiaries), or any Person consolidates
with, or merges with or into, the Company, (each a "Business Combination")
unless, immediately following such Business Combination, (i) all or
substantially all of the individuals and entities who were the Beneficial

2

--------------------------------------------------------------------------------

Owners, respectively, of the Company Common Stock and Company Voting Stock
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock and the combined voting power of the then-outstanding Voting Stock of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
and all or substantially all of the Company's assets either directly or though
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Company Common
Stock and Company Voting Stock, (ii) no Person (other than (A) Existing
Shareholders and any Person controlled by Existing Shareholders, (B) any
corporation resulting from such Business Combination or (C) any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) Beneficially Owns, directly or indirectly, 20% or more of
the then-outstanding voting power of the Voting Stock of such corporation and
Beneficially Owns a greater percentage of the voting power of such Voting Stock
of such Person than the Existing Shareholders and any Person controlled by
Existing Shareholders and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the board of directors of the Company (the "Board") at the time of
the action of the Board, if any, providing for such Business Combination or if
there was not such action, on the effective date of this amended and restated
Plan;

(c)individuals who on January 1, 2002 constitute the Board (together with any
thereafter elected directors whose election by the Board or whose nomination by
the Board for election by the Company's shareholders was approved by a vote of
at least a majority of the members of the Board then in office who either were
members of the Board on January 1, 2002 or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board then in office; or

(d)the shareholders of the Company approve a complete liquidation or dissolution
of the Company.

In addition, a "Change in Control" shall also mean, with respect to any
individual Participant, a "Change in Control" as defined in any separate
agreement between the Company or Affiliated Entity and the Participant.

(e)For purposes of this Section, the following definitions shall apply:

(i)"Beneficial Owner and Beneficially Own" shall mean beneficial ownership as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to beneficially own all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time.

(ii)"Company Common Stock" shall mean the Company's Class B Common Stock and any
other common stock (whether voting or non-voting) that may be hereafter issued.

(iii)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

(iv)"Existing Shareholder" shall mean the Adolph Coors, Jr. Trust, any
individual who or entity which has been, is or in the future becomes a trustee
thereof or any beneficiary thereof, any other trust the primary beneficiaries of
which are descendants of Adolph Coors, Sr. or spouses or former spouses of such
descendants, and/or any individual who or entity which has been, is or in the
future becomes a trustee of any such trusts or any beneficiary thereof.

3

--------------------------------------------------------------------------------

(v)"Person" shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(vi)"Voting Stock" shall mean any and all shares, interests, participations,
rights in or other equivalents of capital stock and warrants or options
exchangeable for or convertible into such capital stock which ordinarily has the
power to vote for the election of directors, managers or other voting members of
the governing body (the "Governing Board") of a Person. If any members of the
Governing Board are elected by classes of common stock voting as separate
classes, Voting Stock shall mean the stock of the class of common stock entitled
to elect the majority of the Governing Board, provided, if the separate classes
are entitled to elect equal numbers of the Governing Board, then all such shares
of common stock shall be deemed to be Voting Stock, but the voting power of
Voting Stock held by a Person (including the Existing Shareholders) shall be
separately calculated for each class and the result for each class shall be
deemed to be Beneficial Ownership of Voting Stock of the Company.

        1.5  "Committee" means the administrative committee provided for in
Section 6.

        1.6  "Company" means Adolph Coors Company and, where the context
requires, any Affiliated Entity that has elected to participate in this Plan in
accordance with the provisions of Article VIII.

        1.7  "Company Stock" means the Class B Common Stock of Adolph Coors
Company.

        1.8  "Compensation" means an employee's Base Salary, Executive Bonus and
the amount of income, in the form of shares of Company Stock, attributable to
the exercise of a Stock Option through payment of the exercise price with shares
of Company Stock. In addition, "Compensation" shall mean any other compensatory
payment or payments made to the Participant that are specifically approved for
inclusion within the meaning of "Compensation" by the senior officer in charge
of Human Resources for the Company.

        1.9  "Credited Earnings" means the amount of earnings credited to the
Participant's Plan Account as of the date specified for such purpose in the
applicable provision of the Plan. Credited Earnings shall be determined based
upon the deemed investment elections made by the Participant in accordance with
the provisions of Article IV. Except as otherwise provided in Section 4.1,
Credited Earnings shall be accounted for and credited to a Participant's Plan
Account beginning upon the date that the Participant's deemed investment
elections pursuant to Article IV are implemented within the Trust.

        1.10 "Disability" shall have the same meaning given to such term from
time to time in the Company's Long-Term Disability Plan.

        1.11 "Election Agreement" means an agreement between an eligible
employee and the Company providing for the employee's participation in the Plan
and for the employee's elections with respect to deferrals under Article III,
the deemed investment of the Participant's Plan Account under Article IV and
distributions under Article V, execution of which by an eligible employee is
required under Article II for Plan participation.

        1.12 "Executive Bonus" means a bonus paid pursuant to the Company=s
Management Incentive Compensation Plan or such other incentive or bonus programs
as may be designated for this purpose by the Committee.

        1.13 "Participant" means any eligible employee of the Company selected
to participate in this Plan by the Committee who has completed an Election
Agreement and is entitled to the distribution of benefits hereunder. A
Participant shall remain a Participant for all purposes of this Plan so long as
the Participant is entitled to the distribution of benefits hereunder, except to
the extent provided in Section 2.3.

4

--------------------------------------------------------------------------------


        1.14 "Participant Deferrals" means the amounts of a Participant's
Compensation which he elects to defer and have allocated to his Plan Account
pursuant to Article III.

        1.15 "Plan Account" means a bookkeeping account maintained by the
Company which shall show at all times the amounts of Participant Deferrals made
by a Participant and all Credited Earnings allocable to such amounts.

        1.16 "Plan Year" means the twelve month period on which the Plan records
are kept, which shall be the calendar year.

        1.17 "Retirement" means an employee's termination of employment with the
Company after the normal retirement age established by the Company's Retirement
Plan, which is presently age 65.

        1.18 "Stock Option" means an option to acquire shares of the Company's
Common Stock granted pursuant to the Company's 1990 Equity Incentive Plan.

        1.19 "Trust" means the trust created by the Company or any Affiliated
Entity which has adopted the Plan pursuant to Article VIII which may be used to
provide funding for the distribution of benefits hereunder in accordance with
the provisions of the Plan.

        1.20 "Trust Agreement" means the written instrument pursuant to which
the Trust is created.

        1.21 "Trustee" means the bank, trust company or individual appointed by
the Company or any Affiliated Entity pursuant to Article VII and acting from
time to time as the trustee of the Trust formed to provide benefits under the
Plan.

ARTICLE II
Eligibility and Participation

        2.1  Eligibility and Participation

        From time to time the Committee, in its sole discretion, shall determine
the eligibility requirements for participation and shall designate those highly
compensated and select management employees of the Company and those Affiliated
Entities that have adopted this Plan pursuant to Article VIII to whom the
opportunity to participate in this Plan shall be extended. The transfer of
employment by a Participant between the Company and an Affiliated Entity, or
between Affiliated Entities, shall not be considered a termination of employment
and shall not cause a disruption in participation in this Plan.

        2.2  Enrollment

        Employees who have been selected by the Committee to participate in this
Plan shall enroll in the Plan, prior to the calendar year during which the
employee will participate in the Plan (or in the case of an individual who
becomes an eligible employee of the Company after the beginning of a calendar
year, within 30 days after the date the individual becomes an eligible
employee), by (a) entering into an Election Agreement with the Company, which
shall contain the Participant's election as to the Compensation to be deferred
under the Plan for the subsequent calendar year, the period of deferral, the
method of payment, the initial investment elections of the Participant pursuant
to Article IV, and such other terms as the Company deems appropriate and
necessary, and (b) completing such other forms and furnishing such other
information as the Company may reasonably require. In the case of an employee
who becomes eligible to and elects to participate in the Plan during a calendar
year, any election to defer Compensation shall apply only to Compensation earned
after the effective date of such election. A Participant shall enter into a new
Election Agreement with respect to each Plan Year of participation under the
Plan.

5

--------------------------------------------------------------------------------


        2.3  Failure of Eligibility

        If a Participant ceases to meet the eligibility criteria as determined
by the Committee for participation herein for any reason but continues to be a
Company employee, participation herein and benefits hereunder shall cease as of
the effective date of the change in employment status, position or title which
results in termination of eligibility for participation herein. The
determination of the Committee with respect to the termination of participation
in the Plan shall be final and binding on all parties affected thereby. Any
benefits accrued hereunder at the time of such change, together with Credited
Earnings, shall be distributed to such Participant on the third anniversary of
the date on which such Participant's eligibility ceased, or, at the sole
election of the Committee, at any time prior to such third anniversary.

ARTICLE III
Contribution Deferrals

        Each Plan Year, a Participant may elect to have Participant Deferrals
withheld from his Base Salary and credited to his Plan Account in any whole
percentage of his Base Salary from 1-100%. In addition, a Participant may elect
to have the Company withhold from his Executive Bonus any amount up to 100% of
such Executive Bonus and have such amount credited to his Plan Account as a
Participant Deferral. A Participant may also elect to have the Company withhold
from any other type of Compensation otherwise payable to the Participant any
amount up to 100% of such Compensation and have such amount credited to his Plan
Account as a Participant Deferral. Participant Deferrals shall be deducted from
a Participant's Base Salary, Executive Bonus and other Compensation through
payroll withholding in accordance with the Participant's election and credited
to the Participant's Plan Account at such time. If a Participant exercises a
Stock Option during a Plan Year through payment of the exercise price with
shares of Company Stock, the Participant may elect to defer the receipt of the
shares of Company Stock representing the shares in excess of the shares used to
exercise the Stock Option (the "Gain Shares"). The shares of Company Stock
representing the Gain Shares that would otherwise be issued to the Participant
upon the exercise of a Stock Option through payment of the exercise price with
shares of Company Stock shall be withheld by the Company, transferred to the
Trust and treated as a deemed investment of the Participant in accordance with
the provisions of Article IV. All elections with respect to the deferral of
Compensation, including Gain Shares, must be made in accordance with the
provisions of Section 2.2.

ARTICLE IV
Accounting and Investments

        4.1  Accounting

        The Company shall maintain or cause to be maintained a book accounting
record of the Participant's Plan Account, showing the amounts of Participant
Deferrals and the Credited Earnings thereon, based upon the deemed investment
elections of each Participant pursuant to Section 4.2. The Company shall also
maintain or cause to be maintained appropriate accounting records of the Trust.

        4.2  Deemed Investment Elections

        Each Participant shall elect from time to time, in accordance with such
procedures as may be established for this purpose by the Committee, the manner
in which Credited Earnings shall be determined with respect to the Participant's
Plan Account, based upon the deemed investment elections made by the
Participant. The deemed investment options available to Participants shall be
determined from time to time by the Committee and may be changed from time to
time. In the case of Participant Deferrals attributable to Stock Options, such
Participant Deferrals shall be deemed to be invested only in Company Stock and
the Participant may not change the deemed investment election with respect to

6

--------------------------------------------------------------------------------


such amounts. Subject to the foregoing restriction, the Participant shall be
permitted to change his deemed investment elections in accordance with such
procedures as may be established for this purpose by the Committee. If at any
time the Committee does not possess deemed investment directions for all of a
Participant's Plan Account, the Participant shall be deemed to have directed
that the undesignated portion of the Plan Account be deemed to be invested in a
money market, fixed income or similar fund made available under the Plan as
determined by the Committee in its discretion. Each Participant hereunder, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company, the Committee and their agents and representatives from
any losses or damages of any kind relating to the Participant's choice of deemed
investments and the investment results of such deemed investments.

ARTICLE V
Distributions

        5.1  Time of Distribution.

(a)Unless a Participant otherwise elects in accordance with the provisions of
subsection 5.1(b), or unless Section 5.3, 5.4 or 5.5 applies, the amount
credited to a Participant's Plan Account shall be distributed to the Participant
(or his Beneficiary), or distributions shall begin, on the first day of the
month next following 60 days after the date on which the Participant's service
with the Company terminates, whether such service terminates because of death,
Disability, Retirement, voluntary termination or termination by the Company. The
transfer of a Participant between the Company and an Affiliated Entity, or
between Affiliated Entities, shall not be considered a termination of employment
for purposes of this Plan.

(b)At the time a Participant elects to make Participant Deferrals in accordance
with Section 3.1 with respect to a specified Plan Year, the Participant may also
elect to receive payment of the amounts deferred under Article III of the Plan
with respect to such Plan Year, together with Credited Earnings thereon,
immediately upon termination of employment in accordance with subsection 5.1(b)
or one, three, five, ten, fifteen or twenty years following termination of
employment or, regardless of when service terminates, after a period of three,
five, ten, fifteen or twenty years. A Participant shall also be permitted to
elect to receive payment of the Participant Deferrals with respect to a Plan
Year at such other times as may be permitted by the Committee from time to time.
If a Participant makes an election to receive payment after a specified number
of years, regardless of employment termination, then the amounts deferred under
Article III with respect to such Plan Year, together with Credited Earnings
thereon, shall be distributed to the Participant (or his Beneficiary) on the
first business day of the calendar year that is three, five, ten, fifteen or
twenty years after the calendar year of the deferrals as elected by the
Participant, or at such other time as may be elected by the Participant with the
permission of the Committee. Amounts payable under this subsection after a
specified period of years shall be paid in a lump sum, except as provided in
Section 5.2.

        5.2  Method and Amount of Distribution.

(a)Unless a Participant otherwise elects with respect to a Plan Year in
accordance with the provisions of this Section 5.2, or unless Section 5.4
applies, payment of all Participant Deferrals, together with Credited Earnings,
shall be made at the time determined in accordance with the provisions of
Section 5.1 in a lump sum in an amount equal to the amount credited to his Plan
Account as of the last day of the month prior to the date of payment.

7

--------------------------------------------------------------------------------

(b)At the time a Participant elects to make Participant Deferrals in accordance
with Section 3.1 with respect to a specified Plan Year, the Participant may also
elect to receive payment of the amounts deferred under Article III of the Plan
with respect to such Plan Year, together with Credited Earnings thereon, over a
three, five, ten, fifteen or twenty year installment payout instead of a lump
sum. In order to be valid, an election under this subsection must be filed, in
writing, with the Committee at least two years before the date of the
Participant's termination of service with the Company. Payments in accordance
with this subsection shall be made in annual installments, with the first
installment payable upon the first day of the month next following 60 days after
the termination of service of the Participant, or the date specified by the
Participant in accordance with the provisions of subsection 5.1(b), as the case
may be. Each annual installment shall be determined by dividing the value of the
Participant's Plan Account as of the last day of the month prior to the date of
payment by the number of remaining annual installments to be made in accordance
with the Participant's election.

(c)Notwithstanding the foregoing provisions of this Section 5.2, in the event of
the death or Disability of the Participant, whether prior to or following
Retirement, the Participant or his Beneficiary, as the case may be, may request
a lump sum payout of the Participant's entire Plan Account. Any such request
shall be considered by the Committee, which shall have the sole discretion to
either approve such a payment or to deny such a payment. If a lump sum payment
is authorized by the Committee under these circumstances, payment of the
Participant's Plan Account, based upon the amount credited to such Plan Account
as of the last day of the month prior to the date of payment, shall be made
within 60 days after the date on which the Committee approves such payment.

(d)During the period following a Participant's termination of employment with
the Company and before payment of his Plan Account begins, and during the period
that a Participant's Plan Account is being distributed in accordance with an
installment payout election, the Plan Account shall continue to be credited with
Credited Earnings in accordance with the provisions of Article IV and the
Participant shall be entitled to make deemed investment elections with respect
to the investment of his or her Plan Account.

(e)Notwithstanding the foregoing provisions of this Section 5, to the extent
that a Participant's Plan Account is deemed to be invested in Company Stock at
the time that distribution commences hereunder, such distribution shall be made,
to the extent thereof, in whole shares of Company Stock, rather than in cash,
with the value of any fractional share distributed in cash. In all other
instances, a Participant's Plan Account shall be distributed in cash.

        5.3  Early Distribution With Penalty.

        Instead of receiving the distribution of a Participant's Plan Account at
the time and in the manner otherwise specified in this Article V, a Participant
may elect to receive his entire Plan Account in a lump sum at any time. If a
Participant so elects, the amount of his Plan Account shall be reduced by 10% as
a penalty for early distribution and the amount in such Plan Account as of the
last day of the month prior to receipt by the Company of the Participant's
election under this subsection, reduced by the 10% penalty amount, shall be paid
to the Participant in a lump sum within 30 days after receipt by the Company of
the Participant's election. To the extent that a Participant's Plan Account is
invested in Company Stock, the lump sum distribution shall be made in whole
shares of Company Stock, with the value of any fractional share distributed in
cash. A Participant who makes such an election shall no longer be eligible to
participate in the Plan. All elections under this section shall be made in
writing, shall be effective when delivered to the Company and shall be
irrevocable once made.

8

--------------------------------------------------------------------------------


        5.4  Distribution Upon Change in Control.

        At the time a Participant elects to make Participant Deferrals in
accordance with Section 3.1 with respect to a specified Plan Year, the
Participant may also elect to receive payment of the amounts deferred under
Article III of the Plan with respect to such Plan Year, or any or all earlier
Plan Years, together with Credited Earnings thereon, in a lump sum or over a
three, five, ten, fifteen or twenty year installment payout in the event of a
Change in Control of the Company. A Participant may also elect to commence
receiving payment in such circumstances, either immediately following the date
of the Change in Control, after a period of one, three, five, ten, fifteen or
twenty years following the date of the Participant's termination of employment,
or, regardless of when service terminates, after a period of three, five, ten,
fifteen or twenty years, as elected by the Participant. A Participant may also
make such an election with respect to the payment of his or her Plan Account in
the event of a Change in Control at any other time, provided, however, that any
such election, whether in connection with the Participant's Participant
Deferrals Election or otherwise, must be received by the Company at least six
months before the date of the closing of the transaction that constitutes a
Change in Control. If a Participant does not otherwise elect, or if any such
election is ineffective because made within six months of a Change in Control,
then such Participant shall receive an immediate lump sum payment of the amount
allocated to his Plan Account as of the date of such Change in Control. Any
Beneficiary receiving payments from the Plan at the time of a Change in Control
of the Company shall receive an immediate lump sum payment of the amount
allocated to his or her Plan Account as of the date of such Change in Control.
All lump sum payments shall be made as soon as administratively possible
following the date of the Change in Control.

        5.5  Hardship Distributions.

        In the event of hardship endured by a Participant and recognized as such
by the Committee, and upon receipt by the Committee of a written application for
the early distribution of amounts deferred, the Committee shall direct the
distribution to the Participant of all amounts allocated to the Plan Account to
the extent reasonably required to satisfy the hardship need. For purposes of
this Plan, "hardship" shall mean a Participant's severe, unforeseeable financial
hardship resulting from a sudden unexpected illness or accident of the
Participant (or any of his family), loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. In no event may a
distribution be made to the extent that such hardship is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, or (ii) by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship. If the Committee grants
a hardship distribution pursuant to this Section 5.5, the Committee may also
permit the Participant to reduce or eliminate his deferrals under the Plan for
the remainder of the Plan Year. The Committee's decision with respect to the
existence or nonexistence of hardship with respect to a particular Participant
shall be final and binding on all parties.

        5.6  Source of Payments.

        All amounts payable to any person under this Plan shall be paid from the
general assets of the Company as such amounts become due and payable or, in the
sole discretion of the Company, such amounts may be paid from the Trust in
accordance with the provisions of the Trust and upon the written direction of
the Company. If a Participant is employed by more than one entity during his
period of participation in the Plan, the various employers shall agree among
themselves with respect to the allocation of the obligation to make payments to
the Participant in accordance with the provisions of this Plan.

9

--------------------------------------------------------------------------------


5.7Beneficiaries.

        Each Participant shall designate one or more persons, trusts or other
entities as his Beneficiary to receive any amounts distributable hereunder at
the time of the Participant's death. Such designation shall be made by the
Participant on a Beneficiary Designation Form supplied by the Committee at his
initial enrollment and may be changed from time to time by the Participant. Any
such beneficiary designation shall apply to all amounts payable to a Participant
hereunder. All payments to a Participant's Beneficiary under the Plan shall be
made at the times and in the manner previously elected by the Participant with
respect to distributions under the Plan, except as otherwise provided in
Section 5.4. In the absence of an effective beneficiary designation as to part
or all of a Participant's interest in the Plan, such amount shall be distributed
to the personal representative of the Participant's estate.

5.8Withholding.

        All amounts payable under the provisions of this Plan to any person
shall be subject to withholding of applicable tax and other items in accordance
with federal, state and local law.

ARTICLE VI
Administration

6.1The CommitteeCPlan Administrator.

(a)The Company's Retirement Committee, or a subcommittee thereof appointed by
the Retirement Committee, shall serve as the Administrative Committee for this
Plan. The Committee shall administer the Plan in accordance with its terms and
purposes.

(b)The Committee may designate an individual to serve as Plan Administrator and
may at any time revoke a prior designation and select a different individual to
serve as Plan Administrator.



6.2Committee to Administer and Interpret Plan.

        The Committee shall administer the Plan and shall have all powers
necessary for that purpose, including, but not by way of limitation, power to
interpret the Plan, to determine the eligibility, status and rights of all
persons under the Plan and, in general, to decide any dispute. The Committee
shall maintain all Plan records except records of the Trust fund.

6.3Organization of Committee.

        The Committee shall adopt such rules as it deems desirable for the
conduct of its affairs and for the administration of the Plan. It may appoint
agents (who need not be members of the Committee) to whom it may delegate such
powers as it deems appropriate, except that any dispute shall be determined by
the Committee. The Committee may make its determinations with or without
meetings. It may authorize one or more of its members or agents to sign
instructions, notices and determinations on its behalf. The action of a majority
of the Committee shall constitute the action of the Committee.

6.4Indemnification.

        The Committee, the Plan Administrator and all of the other agents and
representatives of the Committee shall be indemnified and saved harmless by the
Company against any claims, and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of the Plan,
except claims judicially determined to be attributable to gross negligence or
willful misconduct.

10

--------------------------------------------------------------------------------


6.5Agent for Process.


        The Committee shall be agent of the Plan for service of all process.

6.6Determination of Committee Final.

        The decisions made by the Committee shall be final and conclusive on all
persons.

6.7The Trustee.

        The Trustee shall be responsible for: (a) the investment of the Trust
fund to the extent and in the manner provided herein and in the Trust Agreement;
(b) the custody and preservation of Trust assets delivered to it; and (c) for
making such distributions from the Trust fund as the Company shall direct. The
Trustee shall have only the responsibilities specified in this section and in
the Trust Agreement.

ARTICLE VII
Trust

7.1Trust Agreement.

        The Company and each Affiliated Entity which has adopted the Plan have
each entered into a Trust Agreement with the Trustee, which shall initially be
Fidelity Management Trust Company, to provide for the holding, investment and
administration of the funds of the Plan for the Participants who are employed by
each such entity. The Trust Agreement shall be part of the Plan, and the rights
and duties of any person under the Plan shall be subject to all of the terms and
provisions of the Trust Agreement.

7.2Expenses of Trust.

        The parties expect that the Trust will be treated as though it were not
a separate taxpaying entity for federal and state income tax purposes and that,
as a consequence, the Trust will not be subject to income tax with respect to
its income. However, if the Trust should be taxable, the Company shall
contribute the amount necessary to pay such taxes to the Trust and the Trustee
shall pay all such taxes out of the Trust. All expenses of administering the
Trust shall be paid by the Company.

ARTICLE VIII
Affiliated Entities

8.1Adoption of Plan.

        Any Affiliated Entity, whether or not presently existing, may with the
consent of the Committee become a party to the Plan by adopting the Plan for one
or more of its highly- compensated and select management employees. In
accordance with the provisions of Section 2.1, the Committee shall have the sole
discretion to determine which employees of such an Affiliated Entity, if any,
may participate in the Plan. Thereafter, such Affiliated Entity shall promptly
deliver to the Company a copy of the document evidencing its adoption of the
Plan. The Company and each such Affiliated Entity shall enter into such written
agreements as they may consider necessary and appropriate in order to allocate
the responsibility for payments due under the provisions of the Plan with
respect to employees who transfer employment between participating employers.

8.2Agency of the Company.

        Each Affiliated Entity by becoming a party to the Plan constitutes the
Company its agent with authority to act for it in all transactions in which the
Company believes such agency will facilitate the administration of the Plan and
with authority to amend and terminate the Plan.

11

--------------------------------------------------------------------------------


8.3Disaffiliation and Withdrawal From Plan.

        Any Affiliated Entity which has adopted the Plan and which thereafter
ceases for any reason to be an Affiliated Entity shall forthwith cease to be a
party to the Plan. Any Affiliated Entity may, by resolution of its governing
body and written notice thereof to the Company provide from and after the end of
any plan year for the discontinuance of Plan participation by such employer and
its employees.

8.4Effect of Disaffiliation or Withdrawal.

        At the time of disaffiliation or withdrawal, the disaffiliating or
withdrawing employer shall by resolution of its governing body determine whether
to continue the Plan for its covered employees or to terminate the Plan as to
such employees.

ARTICLE IX
Amendment and Termination

9.1Termination of Deferrals.

        The Company, through action of its Board of Directors, may terminate
future Participant Deferrals under the Plan at any time, for any reason. If
deferrals are discontinued, the Plan and Trust shall continue to operate in
accordance with their respective terms and distributions shall be made to
Participants (and Beneficiaries) in accordance with the provisions of the Plan.

9.2Termination of Plan.

        The Company and each Affiliated Entity which has adopted the Plan expect
to continue this Plan indefinitely, but the Company and each such Affiliated
Entity may terminate this Plan as to its employees at any time. Notwithstanding
the foregoing, the Company and each such Affiliated Entity shall not terminate
this Plan as to its employees solely for the purpose of accelerating the
distribution of benefits to its employees.

9.3Benefits Distributable Upon Termination.

        Notwithstanding 9.1 above, the Company or the Affiliated Entity, as the
case may be, shall distribute, or cause the Trustee to distribute, all benefits
that have accrued under the Plan for Participants employed by the entity that
terminates its participation in the Plan, together with all benefits that have
accrued under the Plan for former Participants or Beneficiaries, as of the date
of termination of the Plan, with such benefits computed and distributed as
though all Participants terminated employment with the Company or the Affiliated
Entity on the date of Plan termination.

9.4Amendment by Company.

        The Company may amend this Plan at any time and from time to time, but
no amendment shall reduce any benefit that has accrued on the effective date of
the amendment.

ARTICLE X
Miscellaneous

10.1Funding of Benefits—No Fiduciary Relationship.

        All benefits payable under this Plan shall be distributed as they become
due and payable either by the Company out of its general assets or from the
Trust, as determined by the Company in its sole discretion. The Company and each
Affiliated Entity that adopts the Plan pursuant to Article VIII shall be
responsible for providing the benefits only for its own employees who are
Participants in the Plan. Nothing contained in this Plan shall be deemed to
create any fiduciary relationship between the Company and the Participants. To
the extent that any person acquires a right to receive benefits under

12

--------------------------------------------------------------------------------


this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

10.2Reimbursement for Certain Expenses.

        The Plan and Trust have been established with the intent and
understanding that, for federal income tax purposes, Participants in the Plan
will not be subject to tax with respect to their participation in the Plan until
such time as distributions are actually made to the Participants in accordance
with the provisions of the Plan. If a Participant is treated by the Internal
Revenue Service as having received income with respect to the Plan in a year
prior to the actual receipt of distributions under the Plan, the Company shall
reimburse the Participant for all reasonable legal and accounting costs incurred
by the Participant in contesting such proposed treatment.

10.3Right to Terminate Employment.

        The Company and each Affiliated Entity may terminate the employment of
any Participant as freely and with the same effect as if this Plan were not in
existence.

10.4Inalienability of Benefits.

        No Participant shall have the right to assign, transfer, hypothecate,
encumber or anticipate his interest in any benefits under this Plan, nor shall
the benefits under this Plan be subject to any legal process to levy upon or
attach the benefits for payment for any claim against the Participant or his
spouse. If any Participant's benefits are garnished or attached by the order of
any court, the Company may bring an action for declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be distributed pursuant to the Plan. During the pendency of the action, any
benefits that become distributable shall be paid into the court as they become
distributable, to be distributed by the court to the recipient it deems proper
at the conclusion of the action. Notwithstanding the foregoing provisions of
this Section 10.4, a Participant shall have the right to assign any amounts that
may become payable hereunder for any reason other than the death of the
Participant to a revocable trust of which the Participant is the grantor or a
family partnership controlled by the Participant, provided that any such
assignment shall not enable the Participant to anticipate or otherwise receive
current economic benefit from such assignment.

10.5Claims Procedure.

(a)All claims shall be filed in writing by the Participant, his spouse or the
authorized representative of the claimant, by completing such procedures as the
Committee shall require. Such procedures shall be reasonable and may include the
completion of forms and the submission of documents and additional information.

(b)If a claim is denied, notice of denial shall be furnished by the Committee to
the claimant within 90 days after the receipt of the claim by the Committee,
unless special circumstances require an extension of time for processing the
claim, in which event notification of the extension shall be provided to the
Participant or beneficiary and the extension shall not exceed 90 days.

(c)The Committee shall provide adequate notice, in writing, to any claimant
whose claim has been denied, setting forth the specific reasons for such denial,
specific reference to pertinent Plan provisions, a description of any additional
material or information necessary for the claimant to perfect his claims and an
explanation of why such material or information is necessary, all written in a
manner calculated to be understood by the claimant. Such notice shall include
appropriate information as to the steps to be taken if the claimant wishes to
submit his claim for review. The claimant or the claimant's authorized
representative may request such review within the reasonable period of time
prescribed by the Committee. In no event shall such a period of time be less
than 60 days. A decision on review shall be made not

13

--------------------------------------------------------------------------------

later than 60 days after the Committee's receipt of the request for review. If
special circumstances require a further extension of time for processing, a
decision shall be rendered not later than 120 days following the Committee's
receipt of the request for review. If such an extension of time for review is
required, written notice of the extension shall be furnished to the claimant
prior to the commencement of the extension. The decision on review shall be
furnished to the claimant. Such decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent Plan
provisions on which the decision is based.

10.6Disposition of Unclaimed Distributions.

        Each Participant must file with the Company from time to time in writing
his address and each change of address. Any communication, statement or notice
addressed to a Participant at his last address filed with the Company, or if no
address is filed with the Company, then at his last address as shown on the
Company's records, will be binding on the Participant and his spouse for all
purposes of the Plan. The Company shall not be required to search for or locate
a Participant or his spouse. If the Committee notifies a Participant (or
Beneficiary) that he is entitled to a distribution and also notifies him of the
provisions of this section, and the individual fails to claim his benefits under
this Plan or make his address known to the Committee within five calendar years
after the notification, the benefits under the Plan of such individual shall be
forfeited as of the end of the Plan Year coincident with or following the five
year waiting period. If the individual should later make a claim for his
forfeited benefit, the Company shall cause the amount of the forfeited benefit
to be distributed to the individual, either through a direct payment by the
Company or through a payment from the Trust.

10.7Distributions Due Minors or Incompetents.

        If any person entitled to a distribution under the Plan is a minor, or
if the Committee determines that any such person is incompetent by reason of
physical or mental disability, whether or not legally adjudicated an
incompetent, the Committee shall have the power to cause the distributions
becoming due to such person to be made to another for his or her benefit,
without responsibility of the Committee or the Trustee to see to the application
of such distributions. Distributions made pursuant to such power shall operate
as a complete discharge of the Company, the Trust fund, the Trustee and the
Committee.

10.8Governing Law.

        This Plan shall be governed by the laws of the State of Colorado.

Dated:            

--------------------------------------------------------------------------------

       
 
 
 
 
 
 
  ATTEST:   ADOLPH COORS COMPANY
 
 
 
 
 
 
  By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

RECITALS   2
ARTICLE
 
—
 
Definitions
 
2   1.1       "Affiliated Entity"   2   1.2       "Base Salary"   2   1.3      
"Beneficiary"   2   1.4       "Change in Control"   2   1.5       "Committee"  
4   1.6       "Company"   4   1.7       "Company Stock"   4   1.8      
"Compensation"   4   1.9       "Credited Earnings"   4   1.10       "Disability"
  4   1.11       "Election Agreement"   4   1.12       "Executive Bonus"   4  
1.13       "Participant"   4   1.14       "Participant Deferrals"   5   1.15    
  "Plan Account"   5   1.16       "Plan Year"   5   1.17       "Retirement"   5
  1.18       "Stock Option"   5   1.19       "Trust"   5   1.20       "Trust
Agreement"   5   1.21       "Trustee"   5
ARTICLE II
 
—
 
Eligibility and Participation
 
5   2.1       Eligibility and Participation   5   2.2       Enrollment   5   2.3
      Failure of Eligibility   6
ARTICLE III
 
—
 
Contribution Deferrals
 
6
ARTICLE IV
 
—
 
Accounting and Investments
 
6   4.1       Accounting   6   4.2       Deemed Investment Elections   6
ARTICLE V
 
—
 
Distributions
 
7   5.1       Time of Distribution   7   5.2       Method and Amount of
Distribution   7   5.3       Early Distribution With Penalty   8   5.4      
Distribution Upon Change in Control   9   5.5       Hardship Distributions   9  
5.6       Source of Payments   9   5.7       Beneficiaries   10   5.8      
Withholding   10
ARTICLE VI
 
—
 
Administration
 
10   6.1       The CommitteeCPlan Administrator   10   6.2       Committee to
Administer and Interpret Plan   10   6.3       Organization of Committee   10  
6.4       Indemnification   10

i

--------------------------------------------------------------------------------

  6.5       Agent for Process   11   6.6       Determination of Committee Final
  11   6.7       The Trustee   11
ARTICLE VII
 
—
 
Trust
 
11   7.1       Trust Agreement   11   7.2       Expenses of Trust   11
ARTICLE VIII
 
—
 
Affiliated Entities
 
11   8.1       Adoption of Plan   11   8.2       Agency of the Company   11  
8.3       Disaffiliation and Withdrawal From Plan   12   8.4       Effect of
Disaffiliation or Withdrawal   12
ARTICLE IX
 
—
 
Amendment and Termination
 
12   9.1       Termination of Deferrals   12   9.2       Termination of Plan  
12   9.3       Benefits Distributable Upon Termination   12   9.4      
Amendment by Company   12
ARTICLE X
 
—
 
Miscellaneous
 
12   10.1       Funding of Benefits—No Fiduciary Relationship   12   10.2      
Reimbursement for Certain Expenses   13   10.3       Right to Terminate
Employment   13   10.4       Inalienability of Benefits   13   10.5       Claims
Procedure   13   10.6       Disposition of Unclaimed Distributions   14   10.7  
    Distributions Due Minors or Incompetents   14   10.8       Governing Law  
14

ii

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.17

